DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 10-15, 17, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (hereinafter “Hwang”) (US 20180239318 A1).
As to claims 1 and 13, Hwang teaches a system and method, comprising:
configuring a plurality of virtual energy storage devices in an energy storage device of a fixed energy storage system [Figs. 1, 3] [0050, 00581, 0085-0086]; and 
performing two or more grid services concurrently with two or more virtual energy storage devices of the plurality of virtual energy storage devices [Fig. 4A shows schedule 1 from discharge control, virtual energy storage devices 300-1 and 300-3 perform a discharge operation concurrently] [Figs. 3-4] [00512, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claims 2 and 14, Hwang teaches determining a plurality of grid service configurations, wherein each virtual energy storage device of the plurality of virtual energy storage devices is associated with one grid service configuration of the plurality of grid service configurations [control method, control time, output amount, an amount of charge and discharge] [0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claims 3 and 15, Hwang teaches determining the plurality of grid service configurations comprises receiving the grid service configurations from a grid service provider [0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claims 5 and 17, Hwang teaches receiving an indication from a grid service provider associated with each grid service of the two or more grid services; and enabling each grid service of the two or more grid services in response to the received indication [0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claim 8 and 20, Hwang teaches the two or more grid services are a same type of grid services, and the type is one of a supply-based grid service or a load-based grid service [Figs. 3-4] [0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claim 10 and 22, Hwang teaches each grid service configuration of the plurality of grid service configurations comprises: a type of grid service; a capacity of a grid service; and a time period of a grid service [Figs. 3-4] [0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claim 11 and 23, Hwang teaches the plurality of grid service configurations comprise a first subset of grid service configurations associated with a load-based grid service and a second subset of grid service configurations associated with a supply-based grid service, and the plurality of virtual energy storage devices in the energy storage device are associated with either grid service configurations in the first subset of grid service configurations or the second subset of grid service configurations, but not both [0050-0051, 0058-0061, 0079, 0085-0090, 0097-0103].
As to claim 12 and 24, Hwang teaches a plurality of energy storage devices are associated with either grid service configurations in the first subset of grid service configurations or the second subset of grid service configurations [0050-0051, 0058-0061, 0079, 0085-0090, 0097-0103].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6-7, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hwang et al. (hereinafter “Hwang5865”) (US 20170205865 A1).
As to claim 4 and 16, Hwang teaches performing the two or more grid services concurrently [Figs. 3-4] [0051, 0058-0061, 0079, 0085-0090, 0097-0103]. Hwang does not explicitly teach metering each grid service of the two or more grid services separately.
However, Hwang5865 teaches an apparatus and method for energy storage virtualization, especially, Hwang5865 teaches metering each grid service of the two or more grid services separately [0032, 0049-0051].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Hwang5865 with the teachings of Hwang for the purpose of separately metering different virtual energy storage to control charge/discharge of respective energy storage to settle energy storage virtualization operation.
As to claims 6 and 18, Hwang5865 teaches monitoring a grid for one or more operational characteristics; and enabling each grid service of the two or more grid services in response to the one or more operational characteristics [0048, 0056-0059].
As to claims 7 and 19, Hwang5865 teaches one of the one or more operational characteristics is a voltage of the grid or a frequency of the grid [0048, 0056-0059].
Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Steven et al. (hereinafter “Steven”) (US 20150278968 A1).
As to claims 9 and 21, Hwang teaches performing the two or more grid services concurrently [Figs. 3-4] [0051, 0058-0061, 0079, 0085-0090, 0097-0103]. Hwang does not explicitly teach the two or more grid services are of different types of grid services.
However, Steven teaches a system and method for generating energy-related revenue from energy markets. Especially, Steven teaches dynamic virtualization uses examples of systems with the virtual partitioning of the battery or other type of energy storage asset into virtual separate batteries, each virtual energy storage asset being allocated to separate markets or functions, such as participating in the energy market, and the ancillary services (regulation) market or use to maintain power quality at the premise, the energy storage asset becomes an energy resource that will concurrently: (1) participate in the energy markets by providing a way to shift the net load of a facility from high- to low-price periods; (2) participate in the frequency regulation market by responding to real-time signals from the grid operator; (3) participate in other wholesale markets, such as energy and synchronized reserve; and (4) provide reactive/voltage support to the microgrid/distribution grid [0118-0120, 0394-0395, 0414-0416].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Steven with the teachings of Hwang for the purpose of virtual partitioning of the battery into virtual separate batteries and each virtual energy storage asset being allocated to separate markets or functions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0058] The processor 230 divides the energy storage 300 of large capacity into virtual energy storages corresponding to respective users based on a required energy amount (or required energy storage space) and a period of use (or rental period) of an energy storage of each of the users.
        2 [0051] For example, the energy storage controlling apparatus 200 may rent virtual energy storages corresponding to the respective users among the virtual energy storages 300-1 through 300-n based on the required energy amount (or required energy storage space) and the period of use (or rental period) of the energy storage of each of the users. The energy storage controlling apparatus 200 may integrally control, for each time, a charge and a discharge of the virtual energy storages corresponding to the respective users based on the management schedule of the energy storage of each of the users.